Citation Nr: 0814111	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  99-17 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied service connection for PTSD.

The Board remanded the case in April 2001 and again in 
January 2004 for further development.  The case has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence of record is at least in relative equipoise 
on the question of whether the veteran engaged in combat with 
the enemy while under attack in the Republic of Vietnam.

2.  There is competent medical evidence of a diagnosis of 
PTSD related to combat service in the record.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, PTSD 
was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  In this case, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, without deciding whether the duty to notify or 
the duty to assist has been fulfilled, unfair prejudice to 
the veteran has not resulted and need not be further 
discussed.  

Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection for PTSD is subject to additional 
requirements, however.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Where claims are made by a veteran who has engaged in combat 
with the enemy in active service during a period of war, the 
VA shall accept as sufficient proof of service connection, 
satisfactory lay or other evidence of service incurrence, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence in service. Service 
connection for such injury or disease may be rebutted, 
however, by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d).

The issue to be resolved is whether there is credible 
supporting evidence of the combat-related stressors alleged 
by the veteran or whether the evidence demonstrates that he 
participated in combat, in which case credible supporting 
evidence is unnecessary.  38 C.F.R. § 3.304(f).  The question 
of whether an alleged stressor is supported by credible 
evidence is one of fact to be resolved by VA adjudicators 
alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The veteran's official personnel file (OPF) reflects that he 
served in Vietnam from May 1, 1969 to May 12, 1970.  He 
received no decoration that conclusively establishes him as a 
combat veteran, but he did receive decorations that 
distinguish him as a Vietnam veteran.  His OPF also reflects 
that from May 9, 1969, until May 9, 1970, he was assigned to 
the 282nd Assault Helicopter Company (AHC) as a helicopter 
mechanic.  

The veteran has reported several stressors; however, the 
Board is concerned chiefly with those stressors upon which a 
diagnosis of PTSD is made.  According to a March 2007 VA PTSD 
examination report, a psychiatrist found PTSD due to a mortar 
attack in Vietnam. 

Historical research performed at the Board provides 
corroborating evidence of a claimed mortar attack.  These 
mortar attacks might qualify as an encounter with a military 
foe.  An internet search of the 282nd AHC yields an entry 
dated August 12, 1969, that reflects that the 282nd was hit 
with one of the worst mortar and rocket barrages of the year.  
Numerous structures in the area were damaged.  Three minor 
casualties were sustained.  

On September, 6, 1969, the 282nd compound was hit by 75 
rounds of enemy mortar fire.  Four men received minor wounds.  
This appears to have been a nighttime attack, because 
helicopters were scrambled in response at 0330 AM.  On April 
12, 1970, the 282nd compound was hit by 10 mortar rounds.  

In January 2001, the veteran testified before the undersigned 
Veterans Law Judge that he was injured in a rare daytime 
mortar and rocket attack at his base.  He explained that 
these attacks usually occurred at night, thus the daytime 
attack was not expected.  He does not know what struck his 
arm, but he felt pain, the arm bled, and stitches were 
required.  By way of additional corroborating evidence, an 
August 2000 VA X-ray shows multiple metallic fragments 
throughout the soft tissues of the right forearm and dorsum 
of the hand.  

VA's mandatory guidance on what constitutes combat for 
purposes of establishing a diagnosis of PTSD is found in 
VAOPGCPREC 12-99.  According to VAOPGCPREC 12-99, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b) requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with 
the enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

VAOPGCPREC 12-99 indicates that there is no statutory or 
regulatory limitation on the types of evidence that may be 
used in any case to support a finding that a veteran engaged 
in combat with the enemy.  Hence, the Board must consider all 
submissions.  Any evidence which is probative may support an 
assertion of combat with the enemy and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.  

VAOPGCPREC 12-99 also states that the benefit-of-the-doubt 
rule in 38 U.S.C.A. § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.  VA must evaluate the credibility 
and probative value of all pertinent evidence of record and 
determine whether there is an approximate balance of positive 
and negative evidence or whether the evidence preponderates 
either for or against a finding that the veteran engaged in 
combat.  If there is an approximate balance of positive and 
negative evidence, the issue must be resolved in the 
veteran's favor.  See 38 C.F.R. § 3.102 (2007).

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board where it had denied service 
connection for PTSD on the basis of no confirmed stressor.  
In Pentecost, the veteran submitted evidence of a rocket 
attack on his unit.  The Court pointed out that corroboration 
of every detail of a stressor under such circumstances, such 
as the veteran's own personal involvement, is not necessary.  
Also see Suozzi v. Brown, 10 Vet. App. 307 (1997).  The facts 
in this case are similar because there is documented evidence 
that the veteran's unit came under attack by the enemy at 
various times, although none of the reports mentions the 
veteran by name.  

The record in this case shows that a PTSD diagnosis has been 
provided by a VA examiner.  The VA psychiatrist considered a 
combat-related stressor alleged by the veteran and diagnosed 
PTSD based on that stressor.  38 C.F.R. §§ 3.304(f), 4.125; 
West (Carlton) v. Brown, 7 Vet. App. 70, 79 (1994).    

The historical record of the 282nd AHC during 1969 and 1970 
support the veteran's claim of participation in combat.  The 
veteran reported having survived mortar attacks.  Unit 
records do reflect occasional mortar attacks on their base 
camp.  In Cohen, the Court stressed that "mortar fire" "might 
be construed as combat related".  

Even without a decoration such as a Purple Heart or a Combat 
Infantryman's Badge, the evidence of record is sufficient to 
place the issue of participation in combat in relative 
equipoise.  Applying the benefit of the doubt doctrine, the 
Board will resolve the issue in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  
Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence and of the veteran's credible testimony, the Board 
finds that it is at least as likely as not that the veteran 
did engage in combat with the enemy.  Because the evidence 
favors the claim, the Board will grant service connection for 
PTSD.  





ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


